Citation Nr: 0315564	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain of the 
shoulders, elbows and left wrist, to include as due to an 
undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to May 1991.  
His claims initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

In April 2003, the Board undertook additional development 
concerning the issues on appeal by affording the veteran a VA 
examination to determine the nature and etiology of his 
headaches and joint pain.  See VAOPGCPREC 1-2003 (May 21, 
2003); 38 U.S.C.A. § 7104(c) (West 2002); see also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Unfortunately, some of the requested 
development has not been accomplished and further development 
of the record is still necessary.   


REMAND

The veteran essentially contends that he suffers from 
headaches as well as pain in his shoulders, elbows and left 
wrist as a result of his service in the Southwest Asia 
theater of operations.  Before the Board can adjudicate his 
claims, however, additional action by the RO is necessary.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Make arrangements to have the veteran 
undergo further VA neurological 
examination by the examiner who performed 
the neurological examination in May 2003 
to determine the etiology of his joint 
pain involving his shoulders, elbows and 
left wrist.  If that examiner is 
unavailable, please refer the case to 
another suitably qualified examiner and 
request that he or she review the 
veteran's claims file and conduct any 
additionally indicated studies.  

The examiner should review the claims 
file and perform any studies and tests 
deemed necessary, including X-rays of the 
cervical spine and any other neurological 
studies to determine whether the 
veteran's complaints of bilateral 
shoulder, elbow, and left wrist pain may 
be attributable to cervical spondylosis 
as suggested by the neurological examiner 
in May 2003, or to bilateral carpal 
tunnel syndrome, or to some other 
diagnostic entity such as tenosynovitis 
of the shoulders, bilateral olecranon 
spurs, bilateral tennis elbow, and/or 
bone island of the distal end of the 
right radius as diagnosed by the May 2003 
orthopedic examiner.  Based on a review 
of the claims file and a thorough 
examination, the examiner should opine 
whether it is at least as likely as not 
that any diagnosed disorders are 
etiologically related to the veteran's 
period of active service.  The examiner 
should provide the rationale on which all 
opinions are based. 

The neurological examiner should also 
respond to the following question after 
reviewing the veteran's claims file, 
including the May 2003 VA examination 
report:  Whether it is at least as likely 
as not that the veteran's tension 
headaches are etiologically related to 
his period of active service.  The 
examiner should provide the rationale on 
which all opinions are based. 

2.  Return the claims folder to the VA 
examiner who conducted the orthopedic 
examination in May 2003.  If that 
examiner is unavailable, please refer the 
case to another suitably qualified 
examiner and request that he or she 
review the veteran's claims file.  The 
examiner should respond to the following 
question after reviewing the veteran's 
claims file, including the May 2003 VA 
examination report:  Whether it is at 
least as likely as not that the veteran's 
tenosynovitis of the shoulders, bilateral 
olecranon spurs, bilateral tennis elbow, 
and/or bone island of the distal end of 
the right radius are etiologically 
related to the veteran's military 
service.  The examiner should provide the 
rationale on which all opinions are 
based. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If any benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




